Title: From George Washington to Gustavus Scott, 26 December 1796
From: Washington, George
To: Scott, Gustavus,Thornton, William


                        
                            Gentlemen,
                            Philadelphia 26th Decr 1796
                        
                        Your letters of the 30th & 30th of November, and 5th of the present
                            month, are now before me; the receipt of which have, until now, remained unacknowledged.
                        I have not been unmindful however, of the contents of that, which relates to
                            public property, &ca in the federal City; but, laying it with the two former Powers,
                            & other Papers before the Attorney General of the United States, you will receive
                            his opinion thereon under cover with this letter. It would have been sent sooner, had I not
                            been desirous of a personal conference with that Gentleman; but which, for ten or twelve days
                            or more, has been prevented by his indisposition; & this still confines him to his
                            chamber.
                        I shall be ready, while I remain in Office, to execute any Power which you may
                            Suggest—the Attorney General approve—and the nature of the case will warrant—for the purpose
                            of designating, and conveying the different descriptions of property therein—and it will lye
                            with the Commissioners to bring these matters forward, as their attention must be more
                            immediately turned to objects of that sort than mine possibly can be.
                        With respect to the claims of individual proprietors, to be compensated for the
                            spaces occasioned by the intersection of Streets and Avenues, I should conceive that they
                            might, with equal propriety, ask payment for the Streets themselves; but the terms of the
                            original contract, or cession, if a dispute on this point should arise, must be recurred to,
                            for I presume the opinion of the President, in such a case, would avail nothing. But, if
                            angles are taken off, at these spaces, the case is materially altered; and, without
                            designing it, you make a square where none was contemplated, and thereby not only lay the
                            foundation of claim for those angles but for the space also which
                            is made a square by that act.
                        I have never yet met with a single instance, where it has been proposed to
                            depart from the published plan of the City that an inconvenience or dispute of some sort,
                            has not, sooner, or later occurred—for which reason I am persuaded there should be no
                            departure from it, but in cases of necessity, or very obvious utility.
                        The Deed is returned. and with very great esteem and regard I am Gentlemen Your
                            most Obedt Servt
                        
                            Go: Washington
                            
                    